Name: 82/965/EEC: Commission Decision of 30 December 1982 establishing that the apparatus described as 'Jeol - Scanning Electron Microscope, model JSM-35C' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  natural and applied sciences;  building and public works;  mechanical engineering
 Date Published: 1982-12-31

 Avis juridique important|31982D096582/965/EEC: Commission Decision of 30 December 1982 establishing that the apparatus described as 'Jeol - Scanning Electron Microscope, model JSM-35C' may not be imported free of Common Customs Tariff duties Official Journal L 386 , 31/12/1982 P. 0057 - 0057COMMISSION DECISION of 30 December 1982 establishing that the apparatus described as "Jeol - Scanning Electron Microscope, model JSM-35C" may not be imported free of Common Customs Tariff duties (82/965/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 16 July 1982, the Federal Republic of Germany has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Jeol - Scanning Electron Microscope, model JSM-35C", ordered on 4 July 1979 and to be used in the framework of teaching programmes on structural materials, for research of the fire behaviour of structural members with reference to changes in microstructure, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met, on 15 November 1982, within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is an electron microscope ; whereas its objective technical characteristics, such as the resolution power and the use to which it is put, make it specially suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for scientific activities ; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community ; whereas this applies, in particular, to the apparatus "PSEM 500X" manufactured by Philips Nederland BV, Boschdijk 525, NL-Eindhoven, and to the apparatus "150" and "180" manufactured by Cambridge Scientific Instruments Ltd, Rustat Road, UK-Cambridge CB1 3QH, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Jeol - Scanning Electron Microscope, model JSM-35C, which is the subject of an application by the Federal Republic of Germany of 16 July 1982, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 December 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15.7.1975, p. 1. (2) OJ No L 74, 18.3.1982, p. 4. (3) OJ No L 318, 13.12.1979, p. 32.